United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shelton, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-476
Issued: September 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 27, 2013 appellant filed a timely appeal from a September 5, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
February 28, 2000, on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
This case has previously been before the Board. In a January 23, 2003 decision, the
Board affirmed a January 24, 2002 OWCP decision finding that OWCP met its burden of proof

1

5 U.S.C. §§ 8101-8193.

to terminate appellant’s compensation based on her refusal of suitable work.2 The facts and
circumstances of the case are set forth in the Board’s prior decision and incorporated herein by
reference.
On November 10, 2003 appellant requested reconsideration. She submitted a March 28,
2003 magnetic resonance imaging (MRI) scan of the cervical spine, which revealed central
herniation at C6-7 with degenerative changes. A November 10, 2003 report from Dr. Lewis
noted a history of appellant’s injury and treatment. He diagnosed cervical radiculopathy,
herniated cervical disc at C6-7, herniated lumbar disc at L5-S1 and lumbar radiculopathy.
Dr. Lewis noted that both objective and subjective symptoms consistent with lumbar and cervical
radiculopathy and recommended surgical intervention. In a decision dated April 9, 2004, OWCP
denied modification of the prior decision.
In an August 1, 2010 appeal form, appellant requested reconsideration and noted her
disagreement with the suitable work decision. She disputed that she had failed to report for
work. Appellant asserted that she worked in a limited-duty capacity and never failed to report to
work. She filed a grievance against the employing establishment and, in a July 22, 1999
decision, she was instructed to remain on limited duty for four hours a day as directed by her
physician. Appellant was offered a job on December 21, 1999 and refused the position on
January 7, 2000 on the grounds that it was not tailored to her physical needs or meet her medical
restrictions. She noted that the job offer was based on the restrictions of Dr. Kramer, an OWCP
physician, who found that she could work four hours a day with restrictions of no twisting,
squatting, kneeling or climbing. Appellant contended that the job offer was not suitable because
the letter carrier duties consisted of twisting, squatting, kneeling and climbing numerous times a
day. She noted that in a separate claim, number xxxxxx596, she was referred by OWCP on
October 15, 2009 to Dr. Balazs B. Somogyi, a Board-certified orthopedic surgeon, who found
that she developed moderate disability related to the cervical and lumbosacral segment, which
was related to the initial injury. Appellant stated that the work capacity evaluation found that she
could work four hours a day limited duty and therefore the job offer of 2000 was not suitable or
within her medical restrictions.
Appellant submitted a copy of a November 9, 1999 report from Dr. Kramer, the referee
physician, the job offer dated December 21, 1999, reports from Dr. Lewis dated November 22,
1999 to March 2, 2000 and duty status reports from Dr. Lewis dated January 3 to February 1,
2000, all previously of record. She submitted duty status reports from Dr. Lewis dated July 25,
2

Docket No. 02-1023 (issued January 23, 2003). On February 7, 1994 appellant, a letter carrier, was injured
when she slipped on ice. OWCP accepted the claim for concussion and contusions of the cervical and lumbar spine.
Appellant eventually returned to light duty four hours per day. OWCP determined that a conflict of medical opinion
existed between Dr. William S. Lewis, a Board-certified orthopedist, her treating physician, who indicated that she
could work light duty four hours per day, and Dr. Alan H. Goodman, a Board-certified orthopedist, an OWCP
referral physician, who determined that she had no residuals of the accepted conditions and could work full time.
Appellant was referred to Dr. Kenneth M. Kramer, a Board-certified orthopedist, to resolve the conflict. In an
October 5, 1999 report, Dr. Kramer found that she could work four hours per day within certain restrictions. The
employing establishment offered appellant a modified light-duty position on December 21, 1999 conforming to
Dr. Kramer’s restrictions. Appellant declined the December 21, 1999 job offer. After providing her required
procedural notices that the reasons for her refusal of the offered position were not justified, OWCP, on February 28,
2000 terminated her compensation for refusing suitable work.

2

2005 to November 7, 2008.3 Dr. Lewis noted clinical findings of herniated nucleus pulposus of
the cervical spine/contusion of the back and enthesopathy of the hip. He advised that appellant
could return to work for four hours daily within specified restrictions. Appellant also submitted
return to work slips from Dr. Lewis dated November 7, 2005 to September 10, 2007. Dr. Lewis
diagnosed C1-4 level spinal cord injury unspecified, contusion of the back, concussion and
enthesopathy of the hip region. He found that she could return to work with restrictions of no
lifting over 10 pounds, no standing or walking, no packing or driving a mail route and she could
only work four hours a day. Appellant submitted the October 19, 2009 report from
Dr. Somogyi,4 who diagnosed a history of cervical radiculopathy, chronic cervical syndrome, a
history of lumbar radiculopathy, chronic low back syndrome and MRI scan changes suggestive
of cervical and lumbar herniated discs. Dr. Somogyi opined that her diagnosis of cervical and
lumbar radiculopathies were the result of the reported work injury in 1994. As a result of the
1994 injury, appellant developed moderate disability related to the cervical and lumbar segments
that continued to be present.
In a decision dated September 5, 2013, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
Section 8106(c)(2) of FECA states that a partially disabled employee who refuses to seek
suitable work or refuses or neglects to work after suitable work is offered to, procured by or
secured for him or her is not entitled to compensation.5 An employee who refuses or neglects to
work after suitable work has been offered or secured for him or her has the burden to show that
this refusal or failure to work was reasonable or justified.6
ANALYSIS
The Board previously affirmed OWCP’s February 28, 2000 termination of appellant’s
compensation under section 8106(c) due to her refusal of suitable work. Thus, in the current
appeal, it is appellant’s burden of proof to establish that her refusal to accept the offered
modified-duty position was justified. The Board finds that she has not met her burden of proof
to establish that her refusal of suitable work was justified.
Following the Board’s January 23, 2003 decision, appellant requested reconsideration. In
the August 1, 2010 statement, she disagreed with the finding that she refused suitable work.
Appellant asserted that she never failed to report to work. She contends that the job offer was
not suitable because the letter carrier duties in the job offer consist of twisting, squatting,
kneeling and climbing numerous times a day. Appellant noted that, in a separate claim number
xxxxxx596, she was referred to Dr. Somogyi, an OWCP physician, on October 15, 2009 who
found moderate disability related to the initial work injury. She indicated that a work capacity
3

The November 7, 2008 duty status report was cosigned by a Dr. Patrick Matraramo.

4

Claim number xxxxxx596 is not presently before the Board.

5

5 U.S.C. § 8106(c)(2).

6

20 C.F.R. § 10.517(a).

3

evaluation found that she could work four hours a day limited duty and therefore the job offer of
2000 was not suitable and not within her medical restrictions. However, the Board notes that it
previously considered similar assertions and that appellant, on reconsideration, has not otherwise
submitted evidence establishing that she did not refuse suitable work. As noted in the prior
appeal, appellant was offered a job on December 21, 1999 and refused the position and the Board
found such refusal unjustified. These assertions by her do not show that her refusal of the
offered job was justified at the time that OWCP terminated monetary compensation on
February 28, 2000.
Appellant submitted duty status reports from Dr. Lewis dated July 25, 2005 to
November 7, 2008 who noted findings and work restrictions.7 However, Dr. Lewis did not
specifically address her ability to perform the offered position at the time OWCP terminated
monetary benefits on February 28, 2000. Furthermore, he was on one side of a conflict that was
resolved by Dr. Kramer.8 Therefore, these reports do establish that appellant’s refusal of the
offered position was justified.
Appellant submitted an October 19, 2009 report from Dr. Somogyi, an OWCP referral
physician, who had examined appellant in another claim. Dr. Somogyi diagnosed history of
cervical radiculopathy, chronic cervical syndrome, history of lumbar radiculopathy, chronic low
back syndrome and MRI scan changes suggestive of cervical and lumbar herniated discs. He
opined that appellant’s cervical or lumbar radiculopathies were due to her 1994 reported work
injury and caused moderate disability that continued. This report is insufficient to establish that
the position offered to her on December 21, 1999 was not medically suitable. Dr. Somogyi did
not address the suitability of the offered position or otherwise explain how appellant’s medical
conditions prevented her return to work in the modified position by the time OWCP terminated
her compensation on February 28, 2000. The other medical evidence submitted by appellant on
reconsideration was duplicative of evidence previously of record. She has not explained how
such evidence establishes that her refusal of the offered position was justified.
The Board accordingly finds that the evidence submitted is not sufficient to meet
appellant’s burden of proof to establish that her refusal to accept the suitable work was justified.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that her refusal of suitable work was
justified.

7

Appellant also submitted reports from Dr. Lewis that were previously considered by the Board.

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (submitting a report from a physician who was on one side of a
medical conflict that an impartial specialist resolved is, generally, insufficient to overcome the weight accorded to
the report of the impartial medical examiner or to create a new conflict).

4

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

